Citation Nr: 1614047	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  

In May 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  A transcript of that hearing is of record.

In January 2011, the Board found that the issue of whether new and material evidence had been submitted sufficient to reopen a claim for entitlement to service connection for tinnitus had been raised by the record, but not yet adjudicated.  The matter was referred to the RO for appropriate action and a VA audiology evaluation was performed addressing this issue in February 2011 (regarding in-service acoustic trauma), and a VA neurology opinion was obtained in July 2011 (regarding an in-service head injury).  In April 2014, the Board noted that the matter remained unadjudicated, and referred it to the RO for adjudication.  At the present time, review of the record continues to reflect that the referred issue has not yet undergone adjudication.  Therefore, the issue of whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for tinnitus is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In April 2014, the Board remanded the issue of entitlement to service connection for bilateral hearing loss in order for the AOJ to schedule an additional VA examination and medical opinion to cure deficiencies in the rationales provided in prior examinations.  The remand directives instructed that the examiner conduct audiometric testing and render an opinion as to the likelihood that any current bilateral hearing loss had its onset during military service or was otherwise causally related to his noise exposure therein.  

The examiner was instructed to comment upon the significance of the Veteran's in-service acoustic trauma and/or noise exposure, as opposed to any experienced post-service, and the significance, if any, of the absence of testing results for high frequencies (6000 Hertz and 8,000 Hertz) on the report of the service discharge examination.  Additionally, the Board noted that during the pendency of the appeal, the Veteran had been awarded service connection for diabetes mellitus, type II, and directed that the examiner comment upon whether the service-connected diabetes mellitus may have aggravated, if not caused, any current hearing loss.

Pursuant to the April 2014 remand directives, the Veteran was provided with an additional VA audiological examination in May 2014.  The audiologist performed and recorded the results of audiometric testing and provided an opinion as to the likelihood that the Veteran's current bilateral hearing loss arose during or was etiologically related to excessive noise exposure during service.  The examining audiologist additionally provided direct responses to the Board's inquiries regarding the significance of in-service versus post-service noise exposure and the absence of testing results at the higher frequencies in the service discharge examination report.  However, the examiner stated that, as an audiologist, she was not able to provide an opinion as to whether the Veteran's hearing loss was a result of his diabetes mellitus.  The examining audiologist concluded that such an opinion should be provided by a medical professional, preferably one who is board certified in diseases of the ear.

Despite the examiner's inability to address this portion of the Board's inquiries, and her recommendation to seek additional opinion from a more appropriate medical professional, no such development was conducted.  The AOJ issued a supplemental statement of the case in September 2014 and returned the case to the Board.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, on remand, the file should be referred to a suitable medical professional for an opinion as to the likelihood that the Veteran's current bilateral hearing loss was caused or aggravated by his service-connected diabetes mellitus, type II.

As the Board is remanding this issue for further development, the AOJ should also take action to ensure that updated records of VA treatment are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from April 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer"), preferably one who is board certified in diseases of the ear, to provide a supplemental VA medical opinion as to the etiology of the Veteran's bilateral hearing loss.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide opinions on the following:

a.  Whether any portion of the Veteran's bilateral sensorineural hearing loss at least as likely as not (50 percent or greater probability) was caused by the Veteran's service-connected diabetes mellitus, type II.

b.  Whether any portion of the Veteran's bilateral sensorineural hearing loss at least as likely as not (50 percent or greater probability) was aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected diabetes mellitus, type II.

* If it is determined that the Veteran's bilateral hearing loss disability has been aggravated (i.e. permanently worsened) by his service-connected diabetes mellitus, type II, the reviewer should quantify the approximate degree of disability, or baseline, which would exist in the absence of such aggravation, to the extent possible (i.e. what approximate level/severity of hearing loss would exist if it underwent its own natural progression, and was not aggravated by the diabetes mellitus, type II, and/or medications used for the treatment of such). 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

The reviewer must include in the supplemental report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Should it be determined by the reviewer that additional examination is required, the Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of any and all notification letters sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing the aforementioned directives and conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for bilateral hearing loss in light of all evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






